Citation Nr: 1726623	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-29 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for coronary artery disease, as secondary to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1966 to February 1970, to include service in Thailand from March 1968 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio in which the RO denied the Veteran's claim of service connection for coronary artery disease as secondary to exposure to herbicide agents.

The Veteran initially filed a claim for non-service connected pension due to coronary artery disease in December 2006.  The RO expanded that claim to include a claim of service connection for coronary artery disease in July 2010, based on the decision in Nehmer v. U.S. Department of Veterans Affairs, 284 F.3d 1158 (9th Cir. 2002). 

In October 2011, the Veteran formally appealed the claim and requested a hearing before a Decision Review Officer (DRO).  The Veteran testified before a DRO in January 2012 and a transcript of that hearing is of record.  

In June 2016, the RO issued a Supplemental Statement of the Case (SSOC).  In July 2016, the Veteran submitted a statement in which he requested a video hearing before a Veterans Law Judge (VLJ).  The Board notes that a hearing before a VLJ has not been scheduled.  However, since the decision below grants the Veteran's claim in full, the Board finds that the Veteran has not been prejudiced by the lack of a hearing.  


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's duties at the Takhli Royal Thai Air Force Base (RTAFB) during the Vietnam era took him at or near the base perimeter, and herbicide agent exposure is accepted on a facts found basis.   

2.  The Veteran has a current diagnosis of coronary artery disease. 


CONCLUSION OF LAW

Service connection for coronary artery disease is presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the evidence in support of the claim is in relative balance with the weight of the evidence against the claim.  In either event the Veteran will prevail.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's medical records first show a diagnosis of coronary artery disease in April 2003.  The Board acknowledges that the Veteran has a current diagnosis of coronary artery disease. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Under 38 C.F.R. § 3.309(e), a presumption of service connection arises for a Vietnam Veteran (presumed exposed to an herbicide agent) who develops one of several enumerated conditions associated with herbicide agent exposure, to include ischemic heart disease.  The enumerated diseases shall be service connected, even if there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §3.309 (e).

In this case, the Veteran did not have service in the Republic of Vietnam, rather he has asserted that he served at Takhli Royal Thai Air Force Base (RTAFB) from March 1968 to November 1968.  He claims that he was exposed to herbicide agents during his service in Thailand.  See, DRO Hearing, January 12, 2012. 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  VA concedes herbicide agent exposure for United States Air Force Veterans who served in Thailand during the Vietnam era at certain RTFABs, to include Takhli RTAFB, if they served as security policemen, security patrol dog handlers, members of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See, VA Adjudication Procedures Manual M21-1.IV.ii.1.H.5.b.  

The Veteran has stated that he was part of the 428th Tactical Fighting Squad at Nellis Air Force Base in Las Vegas, Nevada, and that in March 1968 the squad was sent to Takhli RTFAB to provide support for a new fighter plane that was being used in Vietnam.  The Veteran's form DD-214 does not explicitly state that the Veteran served at Takhli RTAFB, but does show that the Veteran served in the Air Force with the 428th Tactical Fighting Squad, had 8 months and 11 days of foreign service, and that he received the Vietnam Service Medal and Republic of Vietnam Campaign medal.  His military personnel record details his assignment to the Harvest Reaper/Combat Lancer operational squadron in Southeast Asia, which operated out of Takhli RTFAB.  The Board notes that the Veteran is competent to describe his military service and finds his statements regarding his service in Thailand to be credible.  

Per his military personnel record, the Veteran's military occupational specialty (MOS) was Avionics Integrated Instrument Specialist.  As the Veteran did not work with Air Force security, the Board must determine, based on evidence of daily work duties, performance evaluation reports, or other credible evidence whether the Veteran's regular duties placed him on or near the perimeter of the base.  

In March 2012, the Defense Personnel Records Information Retrieval System reviewed the Veteran's record and was unable to document or verify that the Veteran was exposed to herbicide agents while serving at Takhli RTAFB or that his duties required him to be on or near the perimeter of the base.  

Nevertheless, in written correspondence and testimony before the DRO, the Veteran has stated that his duties at Takhli RTAFB caused him to sleep and work a short distance from the perimeter of the base.  He has testified that the airstrip where airplanes took off and landed was at the far edge of the base and that most of his work took place in an open-air hut adjacent to the airstrip.  From his workspace, he could see the perimeter of the base, he frequently interacted with the Thai soldiers who guarded the base, and he witnessed the spraying of vegetation around the perimeter.  The Veteran submitted lay statements from fellow soldiers who lived and worked with him at Takhli RTAFB.  These statements corroborate the Veteran's account of working on the airstrip at or near the perimeter of the base.  The Board acknowledges that the Veteran and those submitting corroborating statements are competent to describe the conditions of their service and finds that their statements are credible. 

In considering the Veteran's MOS of Avionics Integrated Instrument Specialist, his active service at the Takhli RTAFB during the Vietnam War era, his statements of performing his duties on planes and equipment on the flight line near the perimeter of the base, and the corroborating statements of the Veteran's fellow soldiers, the evidence is at least in relative equipoise as to whether the Veteran served near the perimeter of the base.  Therefore, the Board will resolve all doubt in favor of the Veteran in finding that he worked near the Takhli RTAFB perimeter.  Accordingly, his exposure to herbicide agents in Thailand is conceded on a factual basis.  See, VA Adjudication Procedures Manual, M21-1. 

As mentioned above, the Veteran has had a diagnosis of coronary heart disease since April 2003.  Coronary artery disease is listed as a form of ischemic heart disease, and is one of the conditions presumed to be related to herbicide agent exposure under 38 C.F.R. § 3.309(e).  Therefore, as Board has found the Veteran was exposed to herbicide agents in service, service-connection for coronary artery disease is presumed.  The benefit sought on appeal is allowed.  


ORDER

Service connection for coronary artery disease is granted. 




____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


